Case: 21-1181    Document: 58    Page: 1   Filed: 12/17/2021




        NOTE: This disposition is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                KOM SOFTWARE, INC.,
                     Appellant

                            v.

                     NETAPP, INC.,
                      Cross-Appellant
                  ______________________

 2021-1181, 2021-1182, 2021-1351, 2021-1352, 2021-1353,
                       2021-1354
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00598, IPR2019-00604, IPR2019-00606, IPR2019-00607,
 IPR2019-00608.
                  ______________________

                Decided: December 17, 2021
                  ______________________

    DAVID FARNUM, Anova Law Group, PLLC, Sterling,
 VA, argued for appellant. Also represented by WENYE TAN.

     JOSHUA GOLDBERG, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Washington, DC, argued for cross-
 appellant.     Also represented by ERIKA ARNER,
 CHRISTOPHER CHARLES JOHNS, CHEN ZANG; CORY C. BELL,
 Boston, MA; JACOB ADAM SCHROEDER, Palo Alto, CA; JASON
 E. STACH, Atlanta, GA.
Case: 21-1181    Document: 58      Page: 2    Filed: 12/17/2021




 2                         KOM SOFTWARE, INC.   v. NETAPP, INC.



                  ______________________

     Before PROST, TARANTO, and CHEN, Circuit Judges.
 PER CURIAM.
     KOM Software, Inc. owns four related patents claiming
 systems and methods for restricting access to a storage me-
 dium: U.S. Patent Nos. 7,076,624, 7,536,524, 8,234,477,
 and 9,361,243. On petitions from NetApp, Inc., the Patent
 Trial and Appeal Board conducted five inter partes reviews
 of numerous claims of those patents: IPR Nos. 2019-
 00598, -00604, -00606, -00607, and -00608. The Board de-
 termined that NetApp had shown most of the challenged
 claims to be unpatentable for obviousness over the prior art
 (Vossen, Nagar, Denning, McGovern, and Kung). KOM ap-
 peals with respect to the claims ruled unpatentable;
 NetApp cross-appeals with respect to the claims upheld.
 We affirm.
     KOM challenges the Board’s construction and applica-
 tion of claims at issue that require “associating” an “access
 privilege” with a “portion” of a “storage medium.” We reject
 the challenge. The Board, in all the reviews, properly re-
 jected KOM’s implicit constructions of “associating” as re-
 quiring either “combin[ing] or join[ing] the access privilege
 with the storage medium” or “sav[ing] or stor[ing]” the ac-
 cess privilege “in the physical storage medium” as un-
 grounded in the ordinary and customary meaning of the
 word “associating.” See, e.g., NetApp, Inc. v. KOM Soft-
 ware, Inc., IPR2019-00606, 2020 WL 5665753, at *5–7
 (P.T.A.B. Sept. 23, 2020) (IPR 606 Final Written Decision).
 And under the ordinary and customary meaning of “associ-
 ating,” the Board’s findings that both the Vossen and Na-
 gar references disclose “associating an access privilege
 with at least a portion of the storage medium” are sup-
 ported by substantial evidence. The method of Vossen re-
 stricts access privileges of processes to certain sub-
 hierarchies of a file system, which represent “portion[s] of
Case: 21-1181     Document: 58      Page: 3   Filed: 12/17/2021




 KOM SOFTWARE, INC.   v. NETAPP, INC.                        3



 the storage medium.” See, e.g., id. at *8. Vossen thereby
 “associates” the access privilege with the portion of the
 storage medium. And as the Board reasonably found, the
 virus-checking filter driver described in Nagar “layers, or
 attaches, itself” to a “mounted logical volume” representing
 a storage medium and “intercept[s] I/O requests” targeting
 that volume, denying access if a virus signature is found.
 See, e.g., NetApp, Inc. v. KOM Software, Inc., IPR2019-
 00607/IPR2019-00608, 2020 WL 5647750, at *13 (P.T.A.B.
 Sept. 22, 2020) (IPR 607/608 Final Written Decision). Na-
 gar thereby “associat[es]” an “access privilege” with a “por-
 tion” of a “storage medium.”
     KOM challenges the Board’s finding in IPR 2019-00606
 that the Denning reference discloses “at least one of allow-
 ing, or deleting the file based on said evaluating,” as re-
 quired by claim 4 of the ’477 patent. We reject the
 challenge. Substantial evidence supports the Board’s find-
 ing. Adopting KOM’s explanation that “allowing a file
 ‘means to not delete it after the evaluating,’” IPR 606 Final
 Written Decision, at *9 (quoting J.A. 1108–09), the Board
 correctly noted that the Denning example permits altera-
 tion of the file conditional on the evaluation of its content,
 which necessarily requires that the file not be deleted. Id.
 at *9–10.
     Contrary to KOM’s contention, substantial evidence
 also supports the Board’s findings in IPRs 2019-
 00604, -00606, and -00607 that the Kung reference dis-
 closes “forcing a secure erasure for a delete operation,” as
 required by claim 16 of the ’477 patent (and other claims).
 The Kung reference teaches overwriting content as a form
 of secure erasure, which is performed (forced) by the com-
 puter system. See, e.g., IPR 606 Final Written Decision, at
 *14–15. KOM argues to us that permitting the user to se-
 lect secure erasure means that there is no “forcing,” but
 that contention is missing from KOM’s IPR responses and
 is therefore forfeited. See In re Warsaw Orthopedic, Inc.,
 832 F.3d 1327, 1333 (Fed. Cir. 2016).
Case: 21-1181     Document: 58     Page: 4     Filed: 12/17/2021




 4                         KOM SOFTWARE, INC.   v. NETAPP, INC.



      KOM also challenges the Board’s findings that a rele-
 vant artisan had a motivation to combine the various prior
 art references on which the Board relied in its unpatenta-
 bility determinations. But NetApp’s petitions identified
 motivations to combine for each combination put forward,
 and KOM did not challenge them before the Board. Thus,
 KOM’s arguments are again forfeited. See id.; In re Watts,
 354 F.3d 1362, 1367–68 (Fed. Cir. 2004). That KOM styles
 its arguments as challenges to the sufficiency of the
 Board’s explanation, rather than substantive challenges to
 the merits of the findings, does not excuse KOM’s failure to
 raise its arguments before the Board. Cf. In re Nuvasive,
 Inc., 842 F.3d 1376, 1382 (Fed. Cir. 2016) (“Our precedent
 dictates that the PTAB must make a finding of a motiva-
 tion to combine when it is disputed.” (emphasis added)).
     NetApp cross-appeals the Board’s determination that
 the language of claims 4, 34, 69, and 103 of the ’243 patent
 requires creating a file on the computer storage medium
 before evaluating the content of the created file and, there-
 fore, that the Nagar reference does not disclose those
 claims. But we agree with the Board that the claim lan-
 guage must be understood to require that “allowing . . . a
 create file operation to create a file on . . . the computer
 storage medium” occurs before “evaluating . . . a content of
 the file.” IPR 607/608 Final Written Decision, at *18–19.
 Among other considerations, permitting the other ordering
 would render superfluous the third step of “allowing . . . the
 attempted operation.”
      We have considered the parties’ remaining arguments
 and find them unpersuasive. For the foregoing reasons, we
 affirm.
     The parties shall bear their own costs.
                         AFFIRMED